Citation Nr: 1621312	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiac disability, to include Wolff-Parkinson White (WPW) syndrome.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO determined new and material evidence was not received to reopen a claim for entitlement to service connection for a cardiac disability, to include Wolff-Parkinson White (WPW) syndrome.  

The Veteran testified before the undersigned at a May 2011 Board hearing via video conference.  A transcript has been associated with his claims folder.

The Board remanded the case in October 2011for additional development.  An October 2014 Board decision reopen the case and remanded the case for adjudication by the Agency of Original Jurisdiction (AOJ).  

An April 2015 letter informed the Veteran that his attorney had withdrawn and gave him 30 days to appoint a new representative.  He has not appointed a new service organization or attorney as his representative. Thus, he is unrepresented in his case. 


FINDING OF FACT

The record evidence shows that the Veteran's Wolff-Parkinson-White syndrome is a congenital defect and is not related to active service



CONCLUSION OF LAW

Wolff-Parkinson-White syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303(c), 3.304, 4.9 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Provide Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2008, the AOJ sent the Veteran a letter that satisfied the VCAA notice requirements for the claims of entitlement to service connection for a cardiac disability, to include Wolff-Parkinson White (WPW) syndrome.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159. 

All pertinent, identified medical and personnel records have been obtained and considered regarding the appeals.  There is no indication from the record that further development would aid in substantiating the Veteran's claims in this regard. The Veteran was afforded a VA examination in March 1983.  Medical expert opinions were issued in February 2014 and September 2015.  There is no indication that these opinions, in the aggregate, were inadequate with respect to the Veteran's claim.  Thus, further examination is unnecessary and will not advance the Veteran's interests.

In October 2011, the Board remanded the Veteran's the claim to the agency of original jurisdiction (AOJ) for verification of his periods of active duty and active duty for training (ACDUTRA) and to obtain outstanding post service private and VA treatment records.  The Veteran's service personnel records and outstanding medical treatment records were associated in the file for review.  Similarly, in October 2014, the Board reopened the Veteran's claim and remanded it for AOJ adjudication.  The AOJ completed additional development and issued a Supplemental Statement of The Case (SSOC) in March 2015.    

As such, the Board finds that there has been substantial compliance with the remand instructions.  The United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran's May 2011 hearing was conducted in accordance with the regulatory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the May 2011 hearing, the undersigned noted the issue on appeal and solicited information regarding the onset, severity, and current treatment and diagnoses for the Veteran's heart disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim of entitlement to service connection for a cardiac disability, to include WPW syndrome.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


Service Connection Legal Principles

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009). A congenital defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness also applies to congenital or developmental diseases.  Id.  Service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).  In this regard, the presumption of soundness does not apply to congenital or developmental defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 396-97; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for additional disability due to disease or injury superimposed upon the defect during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis 

The Veteran contends that he incurred WPW Syndrome during active service or, alternatively, that WPW syndrome was aggravated by service.

The Veteran's service treatment records show that on his sixth day of training, he was treated for complaints of chest pain and rapid heartbeat.  The treatment records note the Veteran's report that he had experienced these symptoms months prior, but that his current systems were more severe and radiated up to his neck.  He further reported that the symptoms usually lasted for 2 to 5 minutes but that on this occasion they had lasted more than 5 minutes.  The Veteran reported for treatment for the same symptoms on his eight and eleventh days of training.  Service treatment notes indicate that he reported that the illness had started approximately one year ago with rapid heart rate followed by chest pains.  Treatment providers in the cardiology clinic diagnosed WPW syndrome and found that, "The medical condition existed prior to entry to service and has not been aggravated by service beyond the normal progression of the disease." 

The issue that remains disputed is whether the Veteran's WPW Syndrome is a congenital disease for which service connection may be granted or a congenital defect which is not capable of aggravation.  

As previously noted, the in-service medical treatment provider opined that the condition existed before service and was not aggravated by service.  However, in his notes he referred to the Veteran's condition as a "disease."  Thus, additional clarification was necessary.  

The Veteran was afforded a VA examination in March 1983.  While the examiner found that the Veteran's condition was consistent with a WPW syndrome diagnosis, he did not opine whether the heart condition was a defect or disease.  
       
In November 2013, the Board requested an opinion from a cardiologist through VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a).  A February 2014 VA VHA cardiology opinion report stated, "WPW is by definition a congenital condition, meaning that a person is born with that disorder.  WPW is caused by a congenital abnormality in which an abnormal electrical connection exists connecting atrial tissue with ventricular tissues, in addition to the usual connection of the atria and the ventricles through the AV node... The fact that this is a congenital condition means with certainty that this condition was present prior to active service.  The disorder usually becomes symptomatic in the teen years or early adulthood but can occur earlier, or in fact, never be symptomatic despite the presence from birth . . . The records reflect that symptoms were experienced briefly in the Veteran as a teenager, approximately 3-4 times, prior to entry into active duty.  The natural history of this disorder in symptomatic patients is for symptoms to recur episodically throughout their lives." 

With respect the inquiry of whether the Veteran's WPW syndrome was aggravated in active service beyond the natural progression, the examiner stated, "WPW, untreated, can occur at rest, or with exertion.  Exertion is known to occasionally trigger temporary symptoms.  These symptoms, although bothersome, symptomatic, and often frightening are due to a transient re-entry tachycardia.  Once the tachycardia is terminated, the symptoms stop by definition.  Therefore, an episode of tachycardia is consistent with the natural history of the disorder, and does not lead to the progression of the disease in any way, nor to any other heart damage.  Only if the tachycardia were to persist for weeks to years, persistently, would there be any potential for additional heart damage, and from my review of the records, the tachycardia episodes were not persistent, but rather, temporary in all instances.  It is my opinion, therefore, that [the Veteran's] active military service clearly and unmistakably did not aggravate his congenital condition beyond the natural progression and natural history of the disorder."   

Although the examiner opined that the Veteran's WPW Syndrome was not aggravated by service, the examiner did not indicate whether the WPW syndrome was a congenital defect or disease.  Thus, in June 2015, the Board requested an additional VHA opinion.  See 38 C.F.R. § 20.901(a).

The additional opinion was provided in September 2015.   The cardiologist stated that "The Veteran's WPW syndrome is a congenital defect that is not capable of progression... [The Veteran's] episodes were more frequent during his basic training, but this is to be expected with WPW syndrome.  This WPW syndrome is a congenital defect that may wax and wane in terms of symptom but is not capable of progression to worsen the heart."  

As noted above, service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service.  See 
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  The Veteran has reported that he had a heart attack during an episode of WPW; but diagnostic testing and clinical records do not show any residuals of a heart attack.  It would require medical expertise to determine whether symptoms reported by the Veteran were manifestations of a heart attack or myocardial infarction.  Other records reported bradycardia or suspicions of ventricular hypertrophy and right bundle branch block.  The VHA cardiologist found these reports to be the result of a "machine misread."  

The competent medical evidence is against finding superimposed disability.  The VHA cardiologists found this to be   In the September 2015 medical opinion, the VHA cardiologist found no evidence of a superimposed or additional heart disability.  The examiner commented that:

In review of the Veteran's written documentation, he states that he suffered a myocardial infarction during the episodes incurred during his service time.  I do not see objective medical evidence of this.  During his February 1982 visit, his exam, clinical presentation and ECG do not suggest he suffered a myocardial infarction nor had any other heart related disease other than WPW.  During his 1983 cardiac evaluation, again there is no suggestion of additional cardiac disease than WPW syndrome.  His echocardiogram at this time is reported as normal.  

The examiner further opined that Veteran's post service ECGs do not indicate any other current heart disability.  Finally, the examiner found that the Veteran's current diagnosis of hypertension was not related to service.   

The Board finds that the preponderance of the competent evidence shows that the Veteran's WPW syndrome is a congenital defect.  The Veteran has not identified or submitted any competent medical evidence demonstrating that his WPW syndrome is not a congenital defect or otherwise is related to active service.  

The Veteran submitted internet articles regarding WPW syndrome.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1).  However, while the articles submitted by the Veteran addresses his disability, they do not contain any information or analysis specific to the Veteran's case.  They do not contradict the findings that WPW is congenita; nor do they show that it is a disease rather than a defect.  As such, the article evidence submitted by the Veteran is of limited probative value.  Furthermore, although the Veteran is competent to report symptoms observable by a lay person, the medical evidence and opinions outweigh the lay contentions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In sum the weight of the evidence is against the grant of service connection for WPW syndrome and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for a cardiac disability, to include Wolff-Parkinson White syndrome is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


